DETAILED CORRESPONDENCE

A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 2/24/2021 has been entered.
In view of the applicant's amendments, the previously presented objections to the claims have been withdrawn.  
Claims 36-44, 47-54, 56, and 57 are pending.  Claims 1-35, 45, 46 and 55 are cancelled.  Claims 56 and 57 are new.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.
Beginning at page 16, the applicant argues for the independent claims 36 and 54 that Hoyer fails to teach the new limitations regarding fluid pressure control in the annular volume using pressure variations in the first and second sealing devices, citing Hoyer activities in Hoyer paragraph [0091].  The examiner respectfully disagrees.  Although several activities are 
As to all other argued claims depending from either claim 36 or claim 54, the applicant’s arguments rise or fall based on the applicant’s arguments with respect to the claims discussed above.
As to new independent claims 56 and 57, the applicant argues that Hoyer does not disclose the alarm raising limitations, the remaining limitations of such claims being the same as claims 36 and 54, respectively.  The examiner respectfully disagrees, as indicated by the support for the disclosure of such limitations set forth in the rejections herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 38, and 42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 37, 38, and 42  There is insufficient antecedent basis for this limitation in these claims for “the leakage” and “the desired rate”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 36, 39, 44, and 54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoyer et al. (US20110024195) [Hoyer].
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 36  Hoyer discloses a method of operating a drilling system for drilling a subterranean bore hole [at least Figs. 1-4A,9; abstract; para. 0089-0091], the drilling system comprising: 
a drill string DS configured to rotate during a drilling;
a first sealing device 190 configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling, and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084]; and
a second sealing device 200 arranged above the first sealing device, the second sealing device being configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084; passive and active sealing elements “may be used interchangeable,” thus, both the first and second sealing devices are disclosed as active];
the method comprising: 
injecting a fluid into an annular volume around the drill string directly above the first sealing device [by injecting the cavity fluid into the cavity 198, i.e., the annulus around the drill string, between the first sealing device 190 and the second sealing device 200; para. 0090]; 
controlling a first fluid pressure P2 in the annular volume around the drill string between the first sealing device and the second sealing device [i.e., cavity 198] so that said fluid P1 in the annular volume around the drill string directly below the first sealing device and greater than a fluid pressure P3 in the annular volume around the drill string directly above the second sealing device  [P2 is disclosed as greater than, equal to or less than either or both of P1 and P3; para. 0091].
Hoyer further discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091, and further discloses that an operator sometimes chooses to cause fluid to move downward through a lower seal 190 in a dual seal RCD [para. 0072,0075,0076; e.g., when “pressure sharing”], such that Hoyer discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string; all sealing elements, active and/or passive are used to intentionally pass/leak fluid downward across the first sealing device (para. 0076), thus, the reduced force capability of an active sealing device can be used in lieu of a “burp,” as otherwise described for the passive sealing device], and varying the sealing pressure exerted by the second sealing device on the drill string to establish a leakage of the fluid injected between the second sealing device and the drill string.
Hoyer further disclosing that the method comprises:
at least one of, varying the sealing pressure exerted by the first sealing device on the drill string to control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device, and varying the sealing pressure exerted by the second sealing device on the drill string to control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device [in that Hoyer uses pressure to increase the sealing at the sealing device 190, the examiner’s combination including two such active devices defining an annular volume around the drill string, adjusts the sealing of either or both of such sealing devices in response to a determination by the PLC 222 that leakage is occurring, such that, since such leakage changes the pressure in such annular volume, and since increasing the pressure changes the amount of leakage, then this Hoyer step discloses varying the sealing pressure exerted by both of the first and second sealing device on the drill string to “control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device;” para. 0091].
Claim 39  Hoyer, as discussed with respect to claim 36, discloses that the drilling system further comprises: a fluid reservoir 234; an injection pump 220 configured to pump the fluid from the fluid reservoir into the annular volume/cavity 198 around the drill string between the first sealing device 190 and the second sealing device 200 [now an active sealing element]; and an injection line 224 configured to connect the annular volume/cavity 198 around the drill string between the first sealing device and the second sealing device with the injection pump [Fig. 9; para. 0090].
Claim 44  Hoyer, as discussed with respect to claim 39, discloses that the drilling system further comprises: an injection pressure sensor 218 configured to measure an injection line fluid pressure in the injection line [Fig. 9; para. 0090].
Claim 54  As discussed with respect to claim 36, Hoyer discloses [at least Figs. 1-4A,9; abstract; para. 0089-0091], 
a drill string DS configured to rotate during a drilling;
a first sealing device 190 configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling, and to exert a sealing [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084]; and
a second sealing device 200 arranged above the first sealing device, the second sealing device being configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084; passive and active sealing elements “may be used interchangeable,” thus, both the first and second sealing devices are disclosed as active];
injecting a fluid into an annular volume around the drill string directly above the first sealing device [by injecting the cavity fluid into the cavity 198, i.e., the annulus around the drill string, between the first sealing device 190 and the second sealing device 200; para. 0090]; 
controlling a first fluid pressure P2 in the annular volume around the drill string between the first sealing device and the second sealing device [i.e., cavity 198] so that said fluid pressure is greater than a fluid pressure P1 in the annular volume around the drill string directly below the first sealing device and greater than a fluid pressure P3 in the annular volume around the drill string directly above the second sealing device  [P2 is disclosed as greater than, equal to or less than either or both of P1 and P3; para. 0091].
Hoyer further discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091, and further discloses that an operator sometimes chooses to cause fluid to move downward through a lower seal 190 in a dual seal RCD [para. 0072,0075,0076; e.g., when “pressure sharing”], such that Hoyer discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string; all sealing elements, active and/or passive are used to intentionally pass/leak fluid downward across the first sealing device (para. 0076), thus, the reduced force capability of an active sealing device can be used in lieu of a “burp,” as otherwise described for the passive sealing device], and varying the sealing pressure exerted by the second sealing device on the drill string to establish a leakage of the fluid injected between the second sealing device and the drill string.
Hoyer further disclosing at least one of, varying the sealing pressure exerted by the first sealing device on the drill string to control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device, and varying the sealing pressure exerted by the second sealing device on the drill string to control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device [in that Hoyer uses pressure to increase the sealing at the sealing device 190, the examiner’s combination including two such active devices defining an annular volume around the drill string, adjusts the sealing of either or both of such sealing devices in response to a determination by the PLC 222 that leakage is occurring, such that, since such leakage changes the pressure in such annular volume, and since increasing the pressure changes the amount of leakage, then this Hoyer step discloses varying the sealing pressure exerted by both of the first and second sealing device on the drill string to “control the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device;” para. 0091].
Hoyer further discloses a programmable logic controller/PLC for controlling the pressure sharing of its apparatus and methods [para. 0069,0040,0042,0044; Bailey para. 0106].
Hoyer does not explicitly disclose a tangible computer readable medium comprising instructions installed thereon which, when executed by a processing device, cause the processing device to perform and control the foregoing method of operating a drilling system for drilling a subterranean bore hole and the associated apparatus.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Hoyer PLC and related apparatus and methods to include a tangible computer readable medium comprising instructions installed thereon which, when executed by a processing device, would cause the processing device to perform and control the foregoing method of operating a drilling system for drilling a subterranean bore hole and the associated apparatus.  One of ordinary skill in the art would reasonably have expected that would have been within the skill of the art and yielded the predictable result that the PLC would include well-known computer apparatus and methods [OFFICIAL NOTICE is taken that PLC’s for implementing drilling rig systems, e.g., sealing devices, use such apparatus and methods].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer, in view of Knox (US2609836).
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 37  Hoyer, as discussed with respect to claim 36, discloses that only the sealing pressure exerted by the first sealing device is varied to establish the leakage of the injected fluid between the first sealing device and the drill string at the desired rate [this being an obvious and routine choice by the operator to use available system capabilities based on the conditions at hand, the choice to use but one of the alternatives simplifying the operation] and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the leakage between the first sealing device and the drill string and/or the second sealing device and the drill string is at a “desired” rate.
Knox discloses that for active sealing elements 56 [at least Figs. 1-9; col. 5, line 65 – col. 6, line 4], it is “possible to adjust the head so, even under tremendously high pressures, the work may be packed off either so there is no leakage at all or so there is just a predetermined ‘trickle’ of leakage, such as may be desirable for lubrication purposes.”  
190 of Hoyer, such use of active sealing elements being disclosed by Knox.  One of ordinary skill in the art would reasonably have expected that technique would have been within the skill of the art and yielded the predictable result that a reasonable operator would predetermine any paragraph 0076 fluid passage rate of the cavity fluid, so as to avoid a potentially dangerous passage rate, such that might occur if the passage was initiated in ignorance of the forthcoming rate of such passage, e.g., by reducing the hydraulic forces without determining the desired rate of leakage which would unnecessarily increase the risk of an unintended and unacceptable reduction in sealing and negate the purpose of the pressure sharing which prompted the fluid passage through the sealing device.  Alternatively, and without reliance on Knox, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  In this case, active sealing elements will inherently allow leakage at a desired/predetermined rate.
Claim 38  Hoyer, as discussed with respect to claim 36, discloses that only the sealing pressure exerted by the second sealing device is varied to establish the leakage of the injected fluid between the first sealing device and the drill string at the desired rate [this being an obvious and routine choice by the operator to use available system capabilities based on the conditions at hand, the choice to use but one of the alternatives simplifying the operation] and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the 
Knox discloses that for active sealing elements 56 [at least Figs. 1-9; col. 5, line 65 – col. 6, line 4], it is “possible to adjust the head so, even under tremendously high pressures, the work may be packed off either so there is no leakage at all or so there is just a predetermined ‘trickle’ of leakage, such as may be desirable for lubrication purposes.”  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have established the foregoing leakage of the fluid, enabled by the change of sealing pressure at the active sealing, at a desired, i.e., predetermined, rate for the first and second active sealing elements 190 of Hoyer, such use of active sealing elements being disclosed by Knox.  One of ordinary skill in the art would reasonably have expected that technique would have been within the skill of the art and yielded the predictable result that a reasonable operator would predetermine any paragraph 0076 fluid passage rate of the cavity fluid, so as to avoid a potentially dangerous passage rate, such that might occur if the passage was initiated in ignorance of the forthcoming rate of such passage, e.g., by reducing the hydraulic forces without determining the desired rate of leakage which would unnecessarily increase the risk of an unintended and unacceptable reduction in sealing and negate the purpose of the pressure sharing which prompted the fluid passage through the sealing device.  Alternatively, and without reliance on Knox, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  In this case, active sealing elements will inherently allow leakage at a desired/predetermined rate.
Claim 42  Hoyer, as discussed with respect to claim 36, discloses that the sealing pressure exerted by the first sealing device is varied to establish the leakage of the injected fluid between the first sealing device and the drill string and the sealing pressure exerted by the second sealing device is varied to establish the leakage of the injected fluid between the second sealing device and the drill string [as discussed at claim 36 with respect to each active sealing device, this being an obvious and routine choice by the operator to use available system capabilities based on the conditions at hand], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the leakage between the first sealing device and the drill string and/or the second sealing device and the drill string is at a “desired” rate.
Knox discloses that for active sealing elements 56 [at least Figs. 1-9; col. 5, line 65 – col. 6, line 4], it is “possible to adjust the head so, even under tremendously high pressures, the work may be packed off either so there is no leakage at all or so there is just a predetermined ‘trickle’ of leakage, such as may be desirable for lubrication purposes.”  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have established the foregoing leakage of the fluid, enabled by the change of sealing pressure at the active sealing, at a desired, i.e., predetermined, rate for the first and second active sealing elements 190 of Hoyer, such use of active sealing elements being disclosed by Knox.  One of ordinary skill in the art would reasonably have expected that technique would have been within the skill of the art and yielded the predictable result that a reasonable operator would predetermine any paragraph 0076 fluid passage rate of the cavity fluid, so as to avoid a potentially dangerous passage rate, such that might occur if the passage was initiated in ignorance of the forthcoming rate of such passage, e.g., by reducing the hydraulic forces without determining the desired rate of leakage which would unnecessarily increase the risk of an unintended and unacceptable reduction in sealing In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  In this case, active sealing elements will inherently allow leakage at a desired/predetermined rate.

Claims 40, 41, 43, 47 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer, in view of Leuchtenberg et al. (WO2011128690) [Leuchtenberg690].
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 40  Hoyer, as discussed with respect to claim 36, discloses that the drilling system further comprises: a return line 226 configured to connect the annular volume 198 around the drill string between the first sealing device 190 and the second sealing device 200 [now an active sealing element] with the fluid reservoir, and otherwise discloses all the limitations of this claim, but does not explicitly disclose a back pressure valve arranged in the return line, the back pressure valve being configured to substantially restrict a flow of the fluid along the return line, the method further comprising: controlling the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device by controlling the back pressure valve to vary an extent to which the back pressure valve restricts the flow of the fluid along the return line.
10, using an injection line 37 [with flow meter 48] and a return line 38 [with flow meter 52], Leuchtenberg690 discloses a back pressure valve 54 arranged in the return line, the back pressure valve being configured to substantially restrict a flow of the fluid along the return line, the method further comprising: controlling the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device by controlling the back pressure valve to vary an extent to which the back pressure valve restricts the flow of the fluid along the return line [Fig. 13; page 20, lines 1-29].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hoyer, as modified, to include a back pressure valve system, such as that of Leuchtenberg690.  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and yielded the predictable result of having a well-known means of regulating pressure in the cavity between two sealing devices.
Claim 41  Hoyer, as modified with respect to claim 40, discloses that the drilling system further comprises: a return pressure sensor 212 configured to measure a return line fluid pressure in the return line, the return pressure sensor being arranged upstream of the back pressure valve  .
Claim 43  Hoyer, as modified with respect to claim 40, discloses that the drilling system further comprises a pressure sensor 218,212 configured to measure a pressure, the pressure sensor being arranged in at least one of the injection line [sensor 218] and the return line [sensor 212], and the method further comprises: 
198 around the drill string between the first sealing device and the second sealing device via the pressure measured by the pressure sensor [Fig. 9; para. 0090; Leuchtenberg690 Fig. 13; page 20, lines 1-29].
Claim 47  Hoyer, as modified with respect to claim 40, discloses that the method further comprises: controlling the fluid pressure in the annular volume 198 around the drill string between the first sealing device and the second sealing device by controlling the sealing pressure of each of the first sealing device and the second sealing device [as discussed at claim 36, this is the Hoyer “pressure sharing”].
Claim 48  Hoyer, as modified with respect to claim 40, discloses that the drilling system further comprises: a return line flow meter Leuchtenberg690 52 arranged in the return line upstream of the back pressure valve 54; and an injection flow meter 46 arranged in the injection line, and the method further comprises: 
monitoring an inflow rate of flow of the fluid into the annular volume around the drill string between the first sealing device and the second sealing device [the obvious use of a flow meter],
monitoring an outflow rate of flow of the fluid out of the annular volume around the drill string between the first sealing devices and the second sealing device [the obvious use of a flow meter]; 
comparing the inflow rate of flow and the outflow rate of flow; and using the comparison to detect a loss of sealing integrity in at least one of the first sealing device and the second sealing device [Leuchtenberg690 para. 0088].


Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hoyer, in view of Leuchtenberg690, and further in view of Atherton (US20140299210).
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 49  Hoyer, as modified with respect to claim 48, discloses that the drilling system further comprises: a return pressure sensor 212 configured to measure the fluid pressure in the return line 226, and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the injection flow meter and the return line flow meter are each a mass flow meter, and the method further comprises: using the comparison of the inflow rate of flow and the outflow rate of flow to detect an influx of gas in the injected fluid.
Atherton discloses a multi-phase flow meter having a mass flow meter, by which the relative proportions and relative fractions of gas and liquids in a multi-phase flow can be determined [Figs. 1-5; para. 0014,0015].  
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hoyer, as modified, to include the Atherton multi-phase flow meter flow meter, in lieu of or in addition to the two flow meters [Leuchtenberg690 46 and 54].  One of ordinary skill in the art would reasonably have expected that this inclusion would have been within the skill of the art and yielded the predictable result that the system would detect the influx of gas in the fluid injected into the cavity 198 by seeing, upon comparison of the inlet and outlet rates, a higher proportion/fraction of gas in the return line meter than in the injection line meter.

Claims 50 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer, in view of Leuchtenberg690 and Atherton, and further in view of Gray (US20140069720) and OFFICIAL NOTICE.
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 50  Hoyer, as modified with respect to claim 49, discloses that the drilling system further comprises: a mud gas separator [Hoyer para. 0059; Leuchtenberg690 56; page 20, lines 7-26], and further discloses detection of an influx of gas in the injection fluid in cavity 198 [as discussed at claim 49], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method further comprises: directing fluid from the return line to the mud gas separator if the influx of gas is detected in the injected fluid; and returning a degasified liquid from the mud gas separator to the fluid reservoir.
Gray discloses that, when unwanted gas is detected, a PLC 75 causes the diversion of returning fluid from a main returns flow line (to the fluid source) to an emergency returns flow line leading to a mud-gas separator where liquids are separated and returned to the fluid source [para. 0043].
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the apparatus and methods of Hoyer, as modified, to include a diverter system, analogous to that of Gray, downstream of the return line flow meter of the combination and to enable the diversion with a valve [OFFICIAL NOTICE is taken that a diversion of fluids from one line to another line is enabled by well-known valves].  One of ordinary skill in the art would reasonably have expected that this 
Claim 51  Hoyer, as modified with respect to claim 50, discloses that the return line includes a main returns flow line which extends directly to the fluid reservoir, an emergency returns flow line which extends to the mud gas separator, and a valve assembly configured to control a flow of fluid along the main returns flow line and the emergency returns flow line, and the method further comprises: operating the valve assembly to close the main returns flow line and to open the emergency returns flow line if the influx of gas is detected in the injected fluid [as discussed at claim 50].

Claims 52, 53, 56, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Hoyer.
NOTE:  Leuchtenberg et al. (US20080041149) [Leuchtenberg149] and Bailey et al. (US20060144622) [Bailey] are incorporated by reference in Hoyer [para. 0017].  All documents that are directly or indirectly incorporated by reference in Hoyer are treated as part of the specification of Hoyer. M.P.E.P. 2163.07(b).
Claim 52  Hoyer, as discussed with respect to claim 39, discloses that the injection fluid pump is used to maintain a constant pressure in the cavity 198 between the sealing devices [Leuchtenberg690 para. 0087,0088], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the drilling system is configured to automatically switch off the injection pump if the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device exceeds a predetermined level.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have switched off the injection pump once In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).  One of ordinary skill in the art would reasonably have expected that the automatic responsive switching would have been within the skill of the art and yielded the predictable result that the desired constant pressure in the cavity 198 would not be exceeded.
Claim 53  Hoyer, as modified with respect to claim 52, discloses that the method further comprises: adjusting the sealing pressure of at least one of the first sealing device and the second sealing device to reduce the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device to below the predetermined level [as discussed at claim 36, this is the “pressure sharing” used by Hoyer to adjust the pressure in the cavity 198 between the sealing devices, all such sharing seeking to establish a desired/predetermined pressure in such cavity].
Claim 56  Hoyer discloses a method of operating a drilling system for drilling a subterranean bore hole [at least Figs. 1-4A,9; abstract; para. 0089-0091], the drilling system comprising: 
a drill string DS configured to rotate during a drilling;
a first sealing device 190 configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling, and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084]; and
a second sealing device 200 arranged above the first sealing device, the second sealing device being configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084; passive and active sealing elements “may be used interchangeable,” thus, both the first and second sealing devices are disclosed as active];
the method comprising: 
injecting a fluid into an annular volume around the drill string directly above the first sealing device [by injecting the cavity fluid into the cavity 198, i.e., the annulus around the drill string, between the first sealing device 190 and the second sealing device 200; para. 0090]; 
controlling a first fluid pressure P2 in the annular volume around the drill string between the first sealing device and the second sealing device [i.e., cavity 198] so that said fluid pressure is greater than a fluid pressure P1 in the annular volume around the drill string directly below the first sealing device and greater than a fluid pressure P3 in the annular volume around the drill string directly above the second sealing device  [P2 is disclosed as greater than, equal to or less than either or both of P1 and P3; para. 0091].
Hoyer further discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091, and further discloses that an operator sometimes chooses to cause fluid to move downward through a lower seal 190 in a dual seal RCD [para. 0072,0075,0076; e.g., when “pressure sharing”], such that Hoyer discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string; all sealing elements, active and/or passive are used to intentionally pass/leak fluid downward across the first sealing device (para. 0076), thus, the reduced force capability of an active sealing device can be used in lieu of a “burp,” as otherwise described for the passive sealing device], and varying the sealing pressure exerted by the second sealing device on the drill string to establish a leakage of the fluid injected between the second sealing device and the drill string.
Hoyer further discloses desired relative pressures P2 (in the annular volume around the drill string between the first and second sealing devices), P1 (in the annular volume below the first sealing device), and P3 (in the annular volume above the second sealing device), that such desired pressure P2 can be above, equal to, or below P1 and/or P3, that PLC 222 regulates and adjusts such desired pressures, and that the PLC signals various apparatus to participate in such regulation/adjustments [para. 0091], and otherwise discloses all the limitations of this claim, but does not explicitly disclose that the method comprises at least one of,  
raising an alarm if the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device drops below a pre-set threshold, 
raising an alarm if the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device exceeds a pre-set threshold,

raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly below the first sealing device exceeds a preset threshold,
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly above the second sealing device drops below a preset threshold, and
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly above the second sealing device exceeds a preset threshold [assuming, in the interest of compact prosecution, a signal is not an alarm].  
However, Bailey is incorporated into Hoyer by reference, and Bailey discloses, for pressure regulation in rotating control heads, that alarms, e.g, indicators and horns, are activated in the event of an undesirable pressure indication, e.g., that associated with a fluid leak [para. 0020]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided an alarm corresponding with each of the claimed six events, the alarm being associated with the PLC signals used, as described above, to activate solutions to the undesirable pressure conditions in any or all of the three intervals discussed above.  One of ordinary skill in the art would reasonably have expected that such alarms would have been within the skill of the art and would have yielded the 
Claim 57  As discussed with respect to claim 56, Hoyer discloses [at least Figs. 1-4A,9; abstract; para. 0089-0091], 
a drill string DS configured to rotate during a drilling;
a first sealing device 190 configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling, and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084]; and
a second sealing device 200 arranged above the first sealing device, the second sealing device being configured to provide a substantially fluid tight seal around the drill string while the drill string is rotating during the drilling and to exert a sealing pressure which is variable on the drill string when operated to seal against the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091,0084; passive and active sealing elements “may be used interchangeable,” thus, both the first and second sealing devices are disclosed as active];
injecting a fluid into an annular volume around the drill string directly above the first sealing device [by injecting the cavity fluid into the cavity 198, i.e., the annulus around the drill string, between the first sealing device 190 and the second sealing device 200; para. 0090]; 
controlling a first fluid pressure P2 in the annular volume around the drill string between the first sealing device and the second sealing device [i.e., cavity 198] so that said fluid P1 in the annular volume around the drill string directly below the first sealing device and greater than a fluid pressure P3 in the annular volume around the drill string directly above the second sealing device  [P2 is disclosed as greater than, equal to or less than either or both of P1 and P3; para. 0091].
Hoyer further discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string [Hoyer discloses that the sealing device 190 is an active sealing element, such that varying the device’s sealing pressure can at least reduce the sealing forces of the sealing element; para. 0008,0091, and further discloses that an operator sometimes chooses to cause fluid to move downward through a lower seal 190 in a dual seal RCD [para. 0072,0075,0076; e.g., when “pressure sharing”], such that Hoyer discloses varying the sealing pressure exerted by the first sealing device on the drill string to establish a leakage of the fluid injected between the first sealing device and the drill string; all sealing elements, active and/or passive are used to intentionally pass/leak fluid downward across the first sealing device (para. 0076), thus, the reduced force capability of an active sealing device can be used in lieu of a “burp,” as otherwise described for the passive sealing device], and varying the sealing pressure exerted by the second sealing device on the drill string to establish a leakage of the fluid injected between the second sealing device and the drill string.
Hoyer further discloses desired relative pressures P2 (in the annular volume around the drill string between the first and second sealing devices), P1 (in the annular volume below the first sealing device), and P3 (in the annular volume above the second sealing device), that such desired pressure P2 can be above, equal to, or below P1 and/or P3, that PLC 222 regulates and adjusts such desired pressures, and that the PLC signals various apparatus to participate in such [para. 0091], and otherwise discloses all the limitations of this claim, but does not explicitly disclose at least one of,  
raising an alarm if the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device drops below a pre-set threshold, 
raising an alarm if the fluid pressure in the annular volume around the drill string between the first sealing device and the second sealing device exceeds a pre-set threshold,
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly below the first sealing device drops below a preset threshold,
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly below the first sealing device exceeds a preset threshold,
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly above the second sealing device drops below a preset threshold, and
raising an alarm if the pressure differential between the fluid pressure between the first sealing device and the second sealing device and the fluid pressure around the drill string directly above the second sealing device exceeds a preset threshold [assuming, in the interest of compact prosecution, a signal is not an alarm].  
However, Bailey is incorporated into Hoyer by reference, and Bailey discloses, for pressure regulation in rotating control heads, that alarms, e.g, indicators and horns, are [para. 0020]. 
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided an alarm corresponding with each of the claimed six events, the alarm being associated with the PLC signals used, as described above, to activate solutions to the undesirable pressure conditions in any or all of the three intervals discussed above.  One of ordinary skill in the art would reasonably have expected that such alarms would have been within the skill of the art and would have yielded the predictable result that a reasonable operator would be alerted when such pressure conditions were present in any or all of such intervals.
Hoyer, as modified, further discloses a programmable logic controller/PLC for controlling the pressure sharing of its apparatus and methods [para. 0069,0040,0042,0044; Bailey para. 0106].
Hoyer, as modified, does not explicitly disclose a tangible computer readable medium comprising instructions installed thereon which, when executed by a processing device, cause the processing device to perform and control the foregoing method of operating a drilling system for drilling a subterranean bore hole and the associated apparatus.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have configured the Hoyer, as modified, PLC and related apparatus and methods to include a tangible computer readable medium comprising instructions installed thereon which, when executed by a processing device, would cause the processing device to perform and control the foregoing method of operating a drilling system for drilling a subterranean bore hole and the associated apparatus.  One of ordinary skill in the art would reasonably have expected that would have been within the skill of the art and yielded [OFFICIAL NOTICE is taken that PLC’s for implementing drilling rig systems, e.g., sealing devices, use such apparatus and methods].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE STERLING GRAY whose telephone number is (313)446-4820.  The examiner can normally be reached on 7-4 Eastern - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached at 469-295-9225.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEORGE S GRAY/               Primary Examiner, Art Unit 3676